Citation Nr: 1206926	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-27 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to service connection for tendonitis of the left thumb.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran had active service from November 1998 to March 1999 and from February 2001 to October 2001. 

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West, Virginia (brokered from the RO in the Atlanta RO in Decatur, Georgia).  Jurisdiction of the case is with the Atlanta RO.  

In October 2011, the Veteran presented testimony before the undersigned Veterans Law Judge at a hearing at the Atlanta RO.  A transcript of the hearing is in the claims folder.  


FINDINGS OF FACT

1.  No right knee disability has been present during the pendency of this claim. 

2.  No left knee disability has been present during the pendency of this claim. 

3.  No tendonitis of the left thumb has been present during the pendency of this claim. 



CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

2.  A left knee disability was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  Tendonitis of the left thumb was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for left and right knee disabilities and left thumb tendonitis.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence. 

Veteran Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was provided all required notice in a letter mailed in May 2006.  

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claims.  In this regard, the Board notes that service treatment records (STRs) were requested and National Guard treatment records were obtained.  

The Veteran was afforded appropriate VA examination in October 2006.  The examiner interviewed the Veteran, conducted a physical examination and undertook X-rays.  The report of this examination is wholly adequate in that it is thorough and fully addresses all medical issues relevant to whether the alleged conditions are related to service.  Medical opinion was offered following physical examination of the Veteran and interview of the Veteran.  While the claims folder was not reviewed, the Board finds there is no deficiency as the examiner's finding was that of no current disability for either knee or the thumb.  As such, no review of the claims folder would have been dispositive.  The Board notes, parenthetically, that the examiner accepted the Veteran's reported history as to the knees and tendonitis of the thumb, and this history was consistent with the claims folder.  Neither the Veteran nor her representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  Although the Veteran, at her hearing, requested and was granted a 60 day period to obtain a medical opinion or nexus, no report has been forthcoming.  The Board is unaware of any additional evidence.  Additionally, the Veteran was afforded a hearing before the undersigned Veterans Law Judge.  

In sum, the Board is satisfied any procedural errors in the development and consideration of the claim by the originating agency were insignificant and not prejudicial to the Veteran.  The Board will therefore address the merits of the claims. 

Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis 

The Veteran submitted the instant claim for service connection in April 2006. 

STRs from the Veteran's National Guard Service show that the Veteran sought treatment for right knee pain in January 1999.  That record also indicates that she reported she hurt this knee in November 1998 when she collided with her battle buddy while training.  The knee was overwhelmingly negative but she was given modified duty for two days.  The Veteran was noted to have bilateral knee pain and left thumb tendonitis in March 2001.  At that time, she sought treatment for thumb stiffness and pain of one and a half weeks duration.  She was evaluated for left knee pain in May 2001.  Physical therapy consultation report in December 2001 shows complaints of chronic left knee pain since training in 1998.  In April 2002, she was evaluated for left thumb pain of two years duration and knee pain of one year duration.  She reported an injury to the knee in 1998 during basic training for which she was treated with an Ace wrap.  The assessment was left thumb tendonitis and right knee posterior pain.  She was given a temporary profile or restriction until May 2002 due to her right knee pain and thumb tendonitis which prevented her from lifting over 25 pounds, running, PT, prolonged standing or walking, mobility or TDY.  A July 2003 orthopedic consultation shows that the Veteran reported left knee pain since May 2001 during rotation in Bosnia.  It was noted that the only record is of the initial exam.  She complained of instability with running for two years secondary to pain.  She also noted limitations in walking and standing due to pain.  MRI and X-rays of the knees were normal in December 2004.  Bilateral patellofemoral syndrome was noted on a physical profile report dated in February 2005.  

A report for Medical Evaluation Board (MEB) dated in February 2005 indicates that the Veteran reported knee pain since 1999 when she hurt her right knee during basic training.  Left knee pain followed soon thereafter.  It was noted that when she was deployed in 2001 to Bosnia she further aggravated the knees because she had to run over rocky terrain.  Physical Evaluation Board (PEB) findings indicate that her disability of bilateral knee pain, full range of motion, not required daily narcotics, rated as slight/constant was 10 percent disabling.  MEB findings include that the disability began in 1999.  

The report of a VA examination in October 2006 indicates that the Veteran reported service from February 2001 to October 2001 and that she was deployed to Bosnia from 1998 to 2005.  As to the left thumb, she reported that she jammed it at Fort Stuart lifting supplies off a humvee.  She sought treatment and received a temporary profile.  She re-jammed it in Bosnia but did not seek treatment again until she returned from overseas.  She noted she was diagnosed with tendonitis at that time.  She reported current intermittent pain aggravated by activity.  She had no loss of work due to the thumb.  She does have difficulty braiding her daughter's hair and must take two to three breaks during this 45 minute activity.  Examination of the left thumb revealed no redness, edema or tenderness.  There was full range of motion and no abnormalities of the fingers.  She had good strength.  The range of motion was not limited by pain, fatigue, weakness, or lack of endurance with repetition.  

As to the right knee, the Veteran reported that she injured it when she and her battle buddy got up at the same time and pressure was put on the knee during a maneuver.  The medical follow-up was noted as was her deployment to Bosnia and physical therapy thereafter.  She reported that the present job is better for her with her knee problem because there is no standing, bending or stairs.  She has had no loss of work due to the right knee.  At home, she avoids the stairs and no problems with dressing, eating, bathing and driving.  She must take a rest every one and a half hours when driving.  Examination of the right knee revealed no abnormality.  

As to the left knee, the examiner noted the Veteran's report of pain beginning in 2001 when she had to shift her weight to the left knee due to the right knee pain.  Evaluation and negative X-ray of the knees in Bosnia was noted.  Work and home impact were the same as the right knee.  Examination of the left knee revealed no abnormality.  X-rays of the right and left knees and left thumb were normal.  The diagnosis was right knee, no noted disability by X-ray or physical exam; left knee no noted disability by X-ray or physical exam; left thumb, no noted disability by X-ray or physical exam  

The Veteran testified that she injured her knees in basic training by knocking her knees into her battle buddy during maneuvers in 1998.  She noted that the right knee hurt from that point on and the left knee hurt because it began to get over used.  She testified that she hurt her thumb at Fort Stewart when she was getting ready for deployment and moving boxes off of the humvees.  She jammed her thumb when picking up a box.  She stated that the thumb bothers her in her job which involves moving clothing for a retailer.  She is not getting treatment for her knees at present.  

The Board does not doubt the veracity of the Veteran's testimony inasmuch as she reports incidents related to the knees and thumb which are well-documented in the record.  However, there is no current diagnosis of knee disability or tendonitis of the left thumb.  Despite the fact that the Veteran was afforded VA examination in October2006, specifically to establish current disability, no abnormality was found on examination.  There is no diagnosis of left or right knee disability or left thumb tendonitis during the pendency of this claim.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying condition, does not constitute a disability for which service connection may be granted).  The Board finds the October 2006 examination highly persuasive against current disability because it is well supported internally and uncontroverted by other medical evidence.  

In sum, the medical evidence fails to show that at any time during the pendency of this claim the Veteran has had either left or right knee disability or tendonitis of the left thumb.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110(2011).  The Court has held that "this requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In McLain, the Veteran was diagnosed with the disorder and then the disorder resolved.  The present case is distinguishable from McLain.  The Veteran in McLain had the disorder at some point during the pendency of the claim.  Here, his only examination during the pendency of the claim shows normal knees and left thumb.  The Board notes that, although the Veteran asked for an additional 60 days at her hearing to obtain a medical opinion or nexus, none has been submitted.

VA must consider all favorable lay evidence of record. 38 USCA § 5107(b) ; Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has carefully considered the Veteran's testimony before the undersigned as well as her correspondence to VA in which she alleges she has bilateral knee disability and left thumb tendonitis. 

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board has accepted the Veteran's account as competent to describe pain and to relate the history of events that is reflected in the National Guard records.  However, the complaints essentially indicate that she has pain.  As a layperson, the Veteran is not competent to attribute her symptoms to an actual disorder.  See Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).   The October 2006 examination is thorough and unequivocally shows no current disability. 

Accordingly, service connection is not warranted for the claimed disabilities.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claims.


ORDER

Service connection for right knee disability is denied.

Service connection for left knee disability is denied.

Service connection for tendonitis of the left thumb is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


